DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/5/2022 does not place the application in condition for allowance.
The art rejections are revised to incorporate new claim limitations.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 8, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2010/0193011 to Mapel (of record).
	Regarding claims 1, 5, and 8, the limitations that the battery is configured to be charged with electrical energy from at least one of the first solar cell or the second solar cell, that a wavelength of a first portion of first light passing through the polymer is included in the first wavelength band, and that a wavelength of a first portion of second light absorbed and then discharged by at least some of the plurality of quantum dots is included in the second wavelength band are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, intended use limitations are treated along structural limitations below.
Mapel teaches an electronic device (Figs. 9, ¶0182-0185) comprising
a polymer including a plurality of quantum dots (element 2110 of Fig. 21 includes a layer labeled “Dyes”, ¶0212; the “Dyes” layer is a layer of chromophore in a polymer matrix, ¶0071, 0072; in an embodiment, the chromophore includes a fission material such as a plurality of quantum dots described in ¶0090-0094)
a first solar cell (“Low Bandgap Solar Cell”) disposed under the polymer (¶0181)
a second solar cell (“High Bandgap Solar Cell”) disposed on a side of the polymer
a battery configured to be charged with electrical energy from at least one of the first solar cell or the second solar cell (e.g. mobile phone battery described in ¶0183)
wherein the first solar cell has first conversion efficiency (“Si PV 100% QE” of Fig. 13 is related to a conversion efficiency of an exemplary low bandgap cell, ¶0195-0196) in a first wavelength band (for instance, the band between “Quantum Dot Cutoff” and “Si Cutoff” in Fig. 13; also see ¶0175, 0176)
wherein the second solar cell has second photoelectric conversion efficiency (“GaInP PV” relates to a conversion efficiency of an exemplary high bandgap cell) in a second wavelength band different from the first wavelength band (for instance, the band between “Organic Dye Cutoff” and “GaInP Cutoff”)
wherein a wavelength of a first portion of first light 2140 passing through the polymer is included in the first wavelength band 
wherein a wavelength of a first portion of second light 2130 absorbed and then discharged by at least some of the plurality of quantum dots is included in the second wavelength band.
The claim recites a specified threshold value; but does not actually provide a quantified value. A photoelectric conversion efficiency is a quantifiable property of a solar cell. The term “specified threshold value” represents, at best, a product-by-process limitation; the phrase implies that a skilled artisan must make a decision to include a first/second solar cell in an electronic device due to its first/second photoelectric conversion efficiency being equal to or higher than an arbitrary specified threshold value. A reference need not teach that a solar cell was chosen for inclusion in an electronic device to anticipate the structure of the claimed electronic device. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, both the first solar cell and the second solar cell have a first and second photoelectric conversion efficiency, respectively, that are equal to or higher than threshold values of 0%, 5%, 10% and 15% (Fig. 13).
 Per claim 5, Mapel teaches the limitations of claim 1. Mapel teaches that, in an embodiment (Fig. 3A), then polymer has a structure in which a plurality of films (310, 320) including at least one chromophore are stacked (¶0102, 0106). Since a skilled artisan would at once envisage an embodiment in which the chromophores are quantum dots, Mapel anticipates a polymer having a structure in which a plurality of films including at least one quantum dot are stacked.
Per claim 8, Mapel teaches the limitations of claim 1. Mapel teaches that a band pass layer (720 of Fig. 7) is disposed over the polymer (710) in an embodiment, wherein the band pass layer is configured to reflect light analogous to the second light absorbed and then discharged by the at least some of the plurality of chromophores, and passes light having a wavelength different from a wavelength of the second light absorbed and then discharged by the at least some of the plurality of quantum dots (¶0113, 0114). Therefore a skilled artisan would at once envisage a band pass layer with such structure and function in conjunction with the embodiment of Fig. 21.
Regarding claims 11 and 15, the limitations that the first solar cell is configured to receive first light in a first wavelength band passing through the polymer, and convert the first light into first electrical energy with a first conversion efficiency in the first wavelength band that is greater than or equal to a specified threshold photoelectric conversion efficiency, that the second solar cell is configured to receive second light in a second wavelength band absorbed and then discharged by at least some of the plurality of quantum dots, and convert the second light into second electrical energy with a second conversion efficiency in the second wavelength band that is greater than or equal to the specified threshold photoelectric conversion efficiency, and that the battery is configured to be charged with at least a portion of the first electrical energy or the second electrical energy are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, intended use limitations are treated along structural limitations below.
Mapel teaches an electronic device (Figs. 9, ¶0182-0185) comprising
a polymer including a plurality of quantum dots (element 2110 of Fig. 21 includes a layer labeled “Dyes”, ¶0212; the “Dyes” layer is a layer of chromophore in a polymer matrix, ¶0071, 0072; in an embodiment, the chromophore includes a fission material such as a plurality of quantum dots described in ¶0090-0094)
a first solar cell (“Low Bandgap Solar Cell”) configured to receive first light 2140 in a first wavelength band passing through the polymer, and convert the first light in a first wavelength band into first electrical energy (Fig. 13 shows that the “Si PV”, exemplary of a low bandgap solar cell, absorbs and converts light in a wavelength band ranging between the limits “Quantum Dot Cutoff” and “Si Cutoff”, ¶0181, 0196; also see ¶0175, 0176)
a second solar cell (“High Bandgap Solar Cell”) configured to receive second light 2130 absorbed and then discharged by at least some of the plurality of quantum dots, and convert the second light into second electrical energy with a second conversion efficiency (“GaInP PV”, exemplary of a high bandgap solar cell, absorbs and converts light in a wavelength band ranging between the limits “Organic Dye Cutoff” and “GaInP Cutoff”)
a battery (e.g. mobile phone battery described in ¶0183) configured to be charged with at least a portion of the first electrical energy or the second electrical energy. 
The claim recites a specified threshold photoelectric conversion efficiency; but does not actually provide a quantified value. A photoelectric conversion efficiency is a quantifiable property of a solar cell. The term “specified threshold photoelectric conversion efficiency” represents, at best, a product-by-process limitation; the phrase implies that a skilled artisan must make a decision to include a first/second solar cell in an electronic device due to its first/second photoelectric conversion efficiency in the first/second wavelength band being equal to or higher than an arbitrary specified threshold photoelectric conversion efficiency value. A reference need not teach that a solar cell was chosen for inclusion in an electronic device to anticipate the structure of the claimed electronic device. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, both the first solar cell and the second solar cell have a first and second photoelectric conversion efficiency, respectively, that are equal to or higher than threshold values of 0%, 5%, 10% and 15% (Fig. 13).
Per claim 15, Mapel teaches the limitations of claim 11. Mapel teaches that, in an embodiment (Fig. 3A), the polymer has a stacked structure comprising a plurality of films (310, 320) each including at least one chromophore of the plurality of chromophores (¶0102, 0106). Since a skilled artisan would at once envisage an embodiment in which the chromophores are quantum dots, Mapel anticipates a polymer having a stacked structure comprising a plurality of films each including at least one quantum dot of the plurality of quantum dots.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 1 above, and further in view of US PGPub 2016/0204297 to Vasiliev (of record).
	Regarding claim 2, Mapel teaches the limitations of claim 1. The limitation that the regulator is configured to change a voltage of the electrical energy from the at least one first solar cell or the second solar cell and output the electrical energy to the battery is an intended use limitation, and is treated as above. Mapel teaches that the device can comprise a voltage converter or conditioner (¶0184, 0185), but does not specifically teach a regulator configured to perform the claimed function. 
	Vasiliev teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate a regulator capable of changing a voltage of electrical energy from solar cells so that the electrical energy may be output to a battery (¶0094-0096).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 1 above, and further in view of US PGPub 2015/0115898 to Yung (of record).
Regarding claims 2-4, Mapel teaches the limitations of claim 1. The limitation that the regulator is configured to change a voltage of the electrical energy from the at least one first solar cell or the second solar cell and output the electrical energy to the battery is an intended use limitation, and is treated as above. The limitation that the capacitor is configured to store the electrical energy from the at least one first solar cell or the second solar cell, and transmit the stored electrical energy to the regulator is also intended use, as well as the limitation that the switch is configured to selectively connect the capacitor and the regulator, wherein the switch is controlled to be turned on when a voltage applied to the capacitor is equal to or higher than a predetermined threshold voltage, and is controlled to be turned off when the voltage applied to the capacitor is lower than the predetermined voltage. Mapel teaches that the device can comprise a voltage converter or conditioner (¶0184, 0185), but does not specifically teach a regulator configured to perform the claimed function.
	Yung teaches elements capable of managing electrical energy from solar cells (power source 101a or 101b) and delivering it to a portable unit or load (200), and teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include certain electrical equipment with certain functions in order to ensure input power to the unit or load (Abstract). A regulator (306) changes a voltage of the electrical energy of a solar cell so that the energy can be eventually output to a load or battery (Fig. 5, ¶0066). A capacitor (302) is configured to store the electrical energy and transmits the stored electrical energy to the regulator (¶0065). A switch (304) is operatively connected to the capacitor and regulator (¶0063, 0064). The switch is capable of interrupting current to the capacitor when the current applied to it is below a particular range, and can be a microprocessor and therefore capable of being programmed. Therefore a skilled artisan having adapted Mapel in view of Yung would understand that the claimed structural elements are capable of performing the claimed intended uses. 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 11 above, and further in view of Yung.
Regarding claims 12-14, Mapel teaches the limitations of claim 1. The limitation that the regulator is configured to change a voltage of the first electrical energy and a voltage of the second electrical energy and output the first electrical energy and the second electrical energy to the battery is an intended use limitation, and is treated as above. The limitation that the capacitor is configured to store the first electrical energy and the second electrical energy and transmit the stored first electrical energy and the stored second electrical energy to the regulator is also intended use, as well as the limitation that the switch is configured to selectively connect the capacitor and the regulator, wherein the switch is controlled to be turned on when a voltage applied to the capacitor is equal to or higher than a specified threshold voltage, and is controlled to be turned off when the voltage applied to the capacitor is lower than the specified threshold voltage. 
Mapel teaches that the device can comprise a voltage converter or conditioner (¶0184, 0185), but does not specifically teach a regulator configured to perform the claimed function.
	Yung teaches elements capable of managing electrical energy from solar cells (power source 101a or 101b) and delivering it to a portable unit or load (200), and teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include certain electrical equipment with certain functions in order to ensure input power to the unit or load (Abstract). A regulator (306) changes a voltage of the electrical energy of a solar cell so that the energy can be eventually output to a load or battery (Fig. 5, ¶0066). A capacitor (302) is configured to store the electrical energy and transmits the stored electrical energy to the regulator (¶0065). A switch (304) is operatively connected to the capacitor and regulator (¶0063, 0064). The switch is capable of interrupting current to the capacitor when the current applied to it is below a particular range, and can be a microprocessor and therefore capable of being programmed. Therefore a skilled artisan having adapted Mapel in view of Yung would understand that the claimed structural elements are capable of performing the claimed intended uses.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 1 above, and further in view of US PGPub 2010/02575999 to Buelow II (of record).
Regarding claim 9, Mapel teaches the limitations of claim 1. Mapel teaches that a reflection layer (720 of Fig. 7) is disposed over the polymer (710) in an embodiment, wherein light incident on the reflection layer travels into the polymer (¶0113, 0114). Therefore a skilled artisan would at once envisage a reflection layer with such structure and function in conjunction with the embodiment of Fig. 21.
Mapel does not teach that the reflection layer is an irregular reflection layer. Buelow II teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a reflection layer as an irregular reflection layer (Fig. 5D) in order to compensate for thermal expansion differences between the reflection layer and the polymer (¶0049-0061).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 1 above, and further in view of US PGPub 2015/0162547 to Umeda (of record).
Regarding claim 10, Mapel teaches the limitations of claim 1. Mapel teaches that a shape of the polymer may be different than that presented in the embodiments (¶0096), but does not specifically teach that at least one prism is disposed in the polymer. Umeda teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dispose at least one prism (29 in Figs. 5A, 5B) in a polymer (28) so that light intended to be directed toward a similar second solar cell (3) can be efficiently collected (¶0346). Based on the combination of references, a skilled artisan would configure the at least one prism to change a traveling direction of the second light absorbed and then discharged by at least some of the plurality of quantum dots to the second solar cell (Ibid.).
 
Claims 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0192446 to Kawai, and further in view of Vasiliev.
	Regarding claims 1, 2, and 5-7, the limitations that the battery is configured to be charged with electrical energy from at least one of the first solar cell or the second solar cell, that a wavelength of a first portion of first light passing through the polymer is included in the first wavelength band, and that a wavelength of a first portion of second light absorbed and then discharged by at least some of the plurality of quantum dots is included in the second wavelength band are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, intended use limitations are treated along structural limitations below.
	Kawai teaches an electronic device (Fig. 1) comprising
a polymer 3 (¶0083, 0194, 0196 teaches an embodiment of element 3 which is a polymer) including a plurality of quantum dots (Fig. 14D, ¶0083 describes inorganic semiconductor nano fluorescent material, which would be understood to be a plurality of quantum dots in view of ¶0189, 0190; ¶0070, 0071)
a first solar cell 7 disposed under the polymer 3 (¶0074)
a second solar cell 5 disposed on a side of the polymer (¶0073)
wherein the first solar cell has a first photoelectric conversion efficiency in a first wavelength band (Fig. 3 shows a relative efficiency of silicon, the material of the first solar cell, as a function of wavelength; the first solar cell has a measurable efficiency for a first wavelength band greater than 800 nm and less than 1200 nm)
wherein the second solar cell has a second photoelectric conversion efficiency in a second wavelength band different from the first wavelength band (Fig. 3 shows a relative efficiency of InGaP, the material of the second solar cell, as a function of wavelength; the second solar cell has a measurable efficiency for a second wavelength band greater than 300 nm and less than 800 nm)
wherein a wavelength of a first portion of first light passing through the polymer is included in the first wavelength band and a wavelength of a first portion of second light absorbed and then discharged by at least some of the plurality of quantum dots is included in the second wavelength band (¶0075-0079).
The claim recites a specified threshold value; but does not actually provide a quantified value. A photoelectric conversion efficiency is a quantifiable property of a solar cell. The term “specified threshold value” represents, at best, a product-by-process limitation; the phrase implies that a skilled artisan must make a decision to include a first/second solar cell in an electronic device due to its first/second photoelectric conversion efficiency being equal to or higher than an arbitrary specified threshold value. A reference need not teach that a solar cell was chosen for inclusion in an electronic device to anticipate the structure of the claimed electronic device. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, both the first solar cell and the second solar cell have a first and second photoelectric conversion efficiency, respectively, that are equal to or higher than a threshold values of 0% (Fig. 3).
Per claims 1 and 2, the limitations that the battery is configured to be charged with electrical energy from at least one of the first solar cell or the second solar cell and that the regulator is configured to change a voltage of the electrical energy from the at least one first solar cell or the second solar cell and output the electrical energy to the battery is an intended use limitation, and is treated as above. Vasiliev teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate a battery and a regulator capable of changing a voltage of electrical energy from solar cells so that the electrical energy may be output to the battery (¶0094-0096).
	Per claims 5 and 6, modified-Kawai teaches the limitations of claim 1. Kawai teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an embodiment in which a third solar cell (e. g. solar cell 169 of Fig. 7A, distinct from analogous first solar cell 171 and analogous second solar cell 165) is disposed under the element (155) analogous to the polymer in the embodiment of Fig. 1 in order to improve efficiency of the device (¶0118-0123). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the element (155) having the required light absorption and discharge function as a polymer having a structure in which a plurality of films including at least one quantum dot are stacked because of the advantages of using quantum dots (Ibid.) 
A skilled artisan would understand from the passages describing the embodiment of Fig. 7A, when read in light of the previously cited passages, that the third solar cell has a third conversion efficiency in a third wavelength band equal to or higher than the specified threshold value (e.g. 0%). Further, Kawai is clear that a wavelength of a second portion of second light absorbed and then discharged again by at least some of the plurality of quantum dots is included in the third wavelength band (light rays are shown as being directed toward cell 169).
Per claim 7, modified-Kawai teaches the limitations of claim 1. The embodiment of the device of Fig. 1 of Kawai does not comprise at least one fourth solar cell disposed on a side of the polymer. Kawai teaches that including a fourth solar cell (77 of Fig. 5B) disposed on a side of the polymer, in addition to a second solar cell (analogous element 79) allows for the recapture of light that reflects off of the second solar cell (¶0100-0102). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dispose a fourth solar cell on a side of the polymer to increase the efficiency of the device.  
A skilled artisan would understand from the passages describing the embodiment of Fig. 5B, when read in light of the previously cited passages, that the fourth solar cell has a fourth photoelectric conversion efficiency in a fourth wavelength band equal to or higher than the specified threshold value (e.g. 0%) in a fourth wavelength band. Further, Kawai is clear that a wavelength of a second portion of first light passing through the polymer is included in the fourth wavelength band (light rays are shown as being directed toward cell 77 through element  75 which is analogous to the polymer of the embodiment of Fig. 1).

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. Applicant’s arguments seem to focus on a supposed lack of a “specified threshold value” (as recited in claim 1) or “specified threshold photoelectric conversion efficiency” (as recited in claim 11). 
The claim recites a specified threshold value/photoelectric conversion efficiency; but does not actually provide a quantified value. A photoelectric conversion efficiency is a quantifiable property of a solar cell. The term “specified threshold value”/ “specified threshold photoelectric conversion efficiency” represents, at best, a product-by-process limitation; the phrase implies that a skilled artisan must make a decision to include a first/second solar cell in an electronic device due to its first/second photoelectric conversion efficiency being equal to or higher than an arbitrary specified threshold value. A reference need not teach that a solar cell was chosen for inclusion in an electronic device to anticipate the structure of the claimed electronic device. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In the reasoning regarding the references’ teachings above, both the first solar cell and the second solar cell have a first and second photoelectric conversion efficiency, respectively, that are equal to or higher than at least threshold values/photoelectric conversion efficiences of 0% (Fig. 3 of Kawai, Fig. 13 of Mapel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726